PER curiam:
I — l
Ante el Tribunal Superior, Sala de Caguas, Néstor Mon-serrate presentó una petición para adverar y protocolizar el testamento ológrafo de Manuel Díaz García. Alegó que el *732causante carecía de herederos forzosos y lo había desig-nado como su único y universal heredero.
Oportunamente, dicho foro celebró la vista en su fondo, a la cual compareció Monserrate a través de su represen-tación legal y el Ministerio Público. Como parte de la prueba, se sometió un informe pericial para establecer que el causante había firmado el testamento ológrafo y la prueba testifical, y varias muestras de unos edictos publi-cados en el periódico. El tribunal (Hon. Rafael E. Castro Pérez, Juez) declaró adverado y legitimado el testamento ológrafo.
En el ínterin, aparentemente desconociendo la existen-cia de dicho testamento ológrafo, Rubén Díaz García, her-mano del causante, fue designado por sus hermanos res-tantes para iniciar las gestiones pertinentes en relación con un testamento abierto que el causante había otorgado previamente. Así las cosas, al comenzar esas gestiones, se enteraron de que no sólo existía un testamento ológrafo, sino que el tribunal había ordenado protocolizarlo.
El 19 de mayo de 1994, los hermanos del causante Díaz García presentaron una solicitud bajo la Regla 49.2 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. Alegaron que el Tribunal Superior carecía de jurisdicción para atender el asunto por no haber sido citados. El tribunal denegó ese pedido. Inconformes, acudieron ante nos; mediante una or-den de mostrar causa, evaluamos esa contención.
rH H-1
Procede revocar. El ilustrado tribunal de instancia no podía ordenar la protocolización del testamento ológrafo de Díaz García. Conforme al Art. 642 del Código Civil, 31 L.P.R.A. see. 2166, dicho foro estaba obligado a constatar que los peticionarios hermanos Díaz García fueran citados personalmente, de forma que pudieran comparecer y pre-senciar las diligencias de adveración y protocolización del *733testamento ológrafo, y así tener la oportunidad de poder exponer su posición al respecto. Nos explicamos.
 En lo pertinente, el Art. 641 del Código Civil dis-pone:
Presentado el testamento ológrafo, y acreditado el falleci-miento del testador, el Tribunal Superior procederá a su lectura en audiencia pública ... comprobando acto continuo su identi-dad por medio de tres testigos que conozcan la letra y firma del testador, y declaren que no abrigan duda racional de hallarse el testamento escrito y firmado de mano propia del mismo. 31 L.P.R.A. see. 2165.
Y, a renglón seguido, el Art. 642 del Código Civil, .supra, dispone en lo pertinente:
Para la práctica de las diligencias expresadas en la sección anterior, serán citados con la brevedad posible, el cónyuge so-breviviente, si lo hubiere, los descendientes y los ascendientes legítimos del testador, y en defecto de unos y de otros, los hermanos.
Los citados podrán presenciar la práctica de dichas diligen-cias y hacer en el acto, de palabra, las observaciones oportunas sobre la autenticidad del testamento.
Este último precepto exige, como primera alternativa, la citación personal de los hermanos, aunque sea en defecto de descendientes y ascendientes, para “reconocer que lo allí escrito [en el testamento] es letra y firma del testador, y dado el conocimiento que estas personas tienen del mismo por su próximo grado de parentesco son, sin duda, las más adecuadas para poder aportar datos sobre si la letra corresponde por sus rasgos caligráficos y la firma es la suya habitual; de ahí el derecho que se le reconoce expresamente en la realización del reconocimiento de hacer cuantas observaciones crean oportunas”. (Enfasis suplido.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, T. IX, V. 1-A, 1990, pág. 469.
*734H-H HH Í-H
En el caso de autos, el tribunal actuó sin jurisdicción. No se citó personalmente a los peticionarios para el proce-dimiento de adveración del testamento. La citación me-diante edictos era improcedente en derecho, ya que el peti-cionario Monserrate, heredero designado en el testamento ológrafo, conocía la existencia de esos familiares.
Ciertamente, el Código Civil requiere la presencia de los hermanos del causante en el procedimiento de adveración.(1) La ausencia por falta de trámite de las personas nombradas en el Art. 642 del Código Civil, supra, vicia de nulidad los procedimientos de protocolización, pues afecta la jurisdicción del tribunal. No se cumpliría a cabalidad el propósito de dicho procedimiento si se prescindiese de aquellos parientes cercanos del causante a comparecer y hacer las observaciones oportunas sobre la autenticidad del documento. Recuérdese que los peticionarios tienen un interés especial en participar en el procedimiento de adveración, pues habían sido designados como herederos del causante en un testamento abierto otorgado previamente.
En conclusión, vistas las disposiciones del Código Civil, resolvemos que los procedimientos de adveración y protoco-lización del testamento ológrafo de Díaz García son nulos, pues no se ajustaron a derecho.

Se dictará sentencia revocatoria.

El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita.

 Éstos, en ausencia de descendientes y ascendientes, serán los herederos del causante.